In a paternity proceeding pursuant to Family Court Act article 5, the alleged father appeals, by permission, from an order of the Family Court, Queens County (Schindler, J.), dated August 23, 1995, which directed him to submit to certain blood tests.
Ordered that the order is affirmed, without costs or disbursements.
The affidavit sworn to by the petitioner on June 19, 1995, provided sufficient evidence to support the Family Court determination directing the alleged father to submit to certain blood tests for the purpose of establishing paternity (see, e.g., DiSalvo v Ordway, 208 AD2d 798). Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.